       2:17-cv-02318-CSB-EIL # 68         Page 1 of 45                                          E-FILED
                                                             Wednesday, 15 January, 2020 10:04:01 AM
                                                                         Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

LORI HOLMES,                   )
                               )
              Plaintiff,       )
    v.                         )                         Case No. 17-CV-2318
                               )
BOARD OF EDUCATION OF KANKAKEE )
SCHOOL DISTRICT #111,          )
                               )
              Defendant.       )

                                            ORDER

       Plaintiff, Lori Holmes, filed her Amended Complaint (#2) in the above matter on

January 24, 2018, alleging that she was discriminated against on the basis of race and

gender in violation of Title VII of the Civil Rights Act (42 U.S.C. § 2000e, et seq.) and the

Illinois Human Rights Act (IHRA) (775 Ill. Comp. Stat. 5/1-101 et seq.). Defendant,

Board of Education of Kankakee School District #111, filed its Motion for Summary

Judgment (#36) on October 17, 2019, to which Plaintiff filed her Response (#41) on

November 19, 2019. Defendant filed its Reply (#42) on November 26, 2019. For the

following reasons, Defendant’s Motion for Summary Judgment (#36) is GRANTED.

                                   BACKGROUND

       The following background is taken from Defendant’s Undisputed Statement of

Material Facts, Plaintiff’s Additional Facts, and Defendant’s response to Plaintiff’s

Additional Facts. Only facts that have support in the record are presented as
          2:17-cv-02318-CSB-EIL # 68      Page 2 of 45



background. The court will note where the fact presented is better characterized as a

“claim” or “argument” of a party, and will also note where a party disputes a claimed

fact, if the basis for the dispute has support in the record.

       Plaintiff’s Hiring

       Plaintiff, an African-American woman, states in her affidavit that she is a highly

educated and highly qualified educator. Dr. Genevra Walters, also an African-

American woman, has been the Superintendent of Kankakee County School District

#111 (“the School District”) since the 2014-2015 school year. The School District is a K-

12 Illinois public school district comprised of ten schools, which include a high school,

junior high school, two middle schools, five elementary schools, and one alternative

school.

       Among the responsibilities delegated to Dr. Walters as Superintendent was the

responsibility of making hiring recommendations for the 2014-2015 school year.

Among these hiring determinations was the decision to recommend Plaintiff to the

position of Principal at Lafayette, an elementary school, effective for a one-year term

from August 1, 2014, to June 30, 2015. She was later extended for another one-year term

for 2015-2016.

       At the time of the 2014 recommendation to hire Plaintiff, Lafayette had been

designated by the Illinois State Board of Education (“ISBE”) as a low-performing school

that was eligible for a state School Improvement Grant (“SIG”). Prior to Dr. Walters’

becoming Superintendent, the School District had applied and qualified for SIG

funding. As part of this funding, the School District was required to hire a new

                                              2
       2:17-cv-02318-CSB-EIL # 68         Page 3 of 45



Principal for Lafayette (the position for which Plaintiff was selected) and Lafayette was

to be run autonomously and separately from other schools within the School District.

       “Repurposing” of Kankakee Elementary Schools

       After the 2014-2015 academic year got underway, it became evident to Dr.

Walters that there were problems fostered by the administration of a grant that isolated

one school and selected it for different treatment than other schools in the K-12 District.

Carving out special management, administrative, and budgetary schemes for one

school was unwieldy and did not prove to be in the best interests of the overarching

goals and objectives at the School District.

       When Dr. Walters started in her position, a $6 million deficit was plaguing the

School District. Plaintiff disputes that the $6 million deficit was in 2014-2015, pointing

to a September 15, 2015, Kankakee Daily Journal article stating that the School District

faced a $6 million deficit for the upcoming 2015-2016 fiscal year. However, the article

does go on to acknowledge that the district had been operating under a deficit budget

since the 2012-2013 fiscal year, and thus it does not necessarily contradict Dr. Walters’

statement that the School District faced a $6 million deficit in 2014.

       In conjunction with Defendant School Board and other School District

administrators, Dr. Walters developed a cost-savings plan to restructure the Kankakee

schools. This plan included closing two schools, including Lafayette, and reorganizing

the K-3 elementary schools into single grade centers. Prior to exercising its power of

restructuring and establishing new grade centers, pursuant to School Board Policy 2:20,

the School District held public forums for the community.

                                               3
       2:17-cv-02318-CSB-EIL # 68         Page 4 of 45



       At a September 28, 2015, forum, Dr. Walters demonstrated how the restructuring

could result in significant cost-savings. On November 9, 2015, after a full and thorough

examination of the issues of restructuring, Defendant voted on the first step in

implementing the restructuring of the School District, which included reorganized

grade centers. Defendant also passed a resolution to close Aroma Park Primary School

as part of the restructuring.

       At the time the initial restructuring plan was being implemented, Dr. Walters

was involved in discussions with administrators from the ISBE concerning phasing out

SIG funding at Lafayette, in anticipation of Lafayette’s upcoming closure. Although

Defendant would not be able to eliminate the SIG funding during the 2015-2016

academic year because Lafayette’s personnel contracts extended through the end of the

school year, Dr. Walters anticipated moving all elementary school students enrolled at

Lafayette to the new grade centers for the 2016-2017 school year. With the closure of

Lafayette, the building would be repurposed as an alternative school. The discussions

related to repurposing Lafayette were a matter of public discussion, about which

Plaintiff was on notice. In fact, on November 17, 2015, Plaintiff sent out a letter to all

Lafayette families in which she notified them of a meeting concerning the repurposing

of Lafayette School. Plaintiff objects to Defendant’s assertion that she was on “notice,”

citing to “Def. Exhibit 10[,]” however there is no Defendant’s Exhibit 10. On November

30, 2015, Defendant approved the repurposing of Lafayette Primary School.




                                              4
       2:17-cv-02318-CSB-EIL # 68        Page 5 of 45



       The three schools slated to be transformed into grade centers were Taft, which

would house kindergarten and first grade, Mark Twain, which would house second

grade, and Edison, which would house third grade. With this model, students of one

grade level and their teachers would be grouped together to promote consistency and

coordination in the delivery of peer level instruction.

       With this reorganization came an exploration of who would best serve the

leadership needs of each grade center. At the time of the reorganization planning,

Cheryl O’Leary was the Principal at Taft, Jenny Way was the Principal at Mark Twain,

and Dr. Kathleen O’Connor was the Principal at Edison and Aroma Park. As the

principals and Dr. Walters matched skill sets, they all agreed that it would serve the

best interests of the School District if O’Leary moved to Edison and Dr. O’Connor

moved to Taft. Jenny Way would remain in place at Mark Twain, as she had served as

Mark Twain Principal for a number of years already and had worked to develop it into

a dual-language magnet school.

       Dr. Walters avers that she reassigned Dr. O’Connor to Taft and O’Leary to

Edison based on the needs of the students and the particularized skills and experience

of the Principals. Because Dr. O’Connor had served the School District for over 20

years, longer than any other principal in Kankakee, it was determined that it would be

best for her to head up Taft Primary School, which would have the largest enrollment

and the youngest children. The current Taft principal, Cheryl O’Leary, had recognized

strengths applicable to the older primary students, including significant experience

with standardized testing, which is first administered in the third grade. The

                                             5
       2:17-cv-02318-CSB-EIL # 68        Page 6 of 45



administration of standardized testing requires training, knowledge of required

protocols, experience, and the ability to compile and analyze data, all skills with which

O’Leary was equipped.

       With regard to the closing of Lafayette, Dr. Walters notified Plaintiff during the

fall of 2015 that her job as Principal would be eliminated. At the time of the notification,

Plaintiff was on a one-year contract that expired on June 30, 2016. Plaintiff, however,

avers that when she asked Dr. Walters about the status of her job as Principal, Walters

said “I don’t know yet.” When Dr. Walters told Plaintiff that her position at Lafayette

was going to be eliminated, Dr. Walters asked Plaintiff if she would be interested in an

Assistant Principal vacancy at the High School. Because of employee grievance issues

against Plaintiff, Dr. Walters believed that it would benefit Plaintiff to work under the

mentorship of another building administrator. However, Plaintiff rejected the offer of

an Assistant Principal position.

       Grievances Against Plaintiff

       In mid-October 2015, Plaintiff became the subject of a formal grievance initiated

by the faculty members working at Lafayette Primary School, through their collective

bargaining unit, the Kankakee Federation of Teachers (“KFT”). Complaints about

Plaintiff’s management style began surfacing from faculty members at Lafayette

Primary School. They claimed that Plaintiff had been threatening and bullying staff,

which had created an unsafe and hostile working environment. With regard to this

pattern and practice of hostile behavior, the faculty filed a formal grievance, pursuant to

the KFT collective bargaining agreement. The grievance was submitted to Assistant

                                             6
       2:17-cv-02318-CSB-EIL # 68        Page 7 of 45



Superintendent for Human Resources John Thomas, who asked Assistant

Superintendent Felice Hybert to work with him, as Plaintiff’s supervisor, in processing

the grievance. Over a period of almost one month, spanning late October through

November of 2015, Thomas and Hybert investigated the complaints, interviewed

complaining parties, and strived to reach an amicable resolution.

       On November 10, 2015, Thomas and Hybert met with the Lafayette staff, who

raised a significant number of complaints about the hostile work environment that had

been created by Plaintiff at the school. Thomas and Hybert discussed the complaints

with Plaintiff, who requested an opportunity to respond in writing. On November 16,

2015, Plaintiff delivered her written response in which she essentially denied all claims

against her.

       As the grievance facilitator, Thomas set up a plan of action to move forward to

come to a resolution that was agreeable to both sides. This plan included a proactive

management endeavor to be initiated by Plaintiff that required her to: (a) make every

effort to avoid pulling teachers away from classroom instruction for meetings that could

be held before or after school; (b) develop and communicate a schedule for her

availability for teachers; (c) routinely meet with the union leadership to problem solve

proactively; (d) communicate to staff an appropriate chain of command in her absence;

(e) utilize the permanent substitute in the capacity as required by the grant; (f) make it a

priority to respond to emails targeting a 24-hour turnaround; (g) ensure that teachers

receive the support needed to provide a solid instructional program; and (h) create an

environment that is safe and free of bullying or retaliation by working closely with

                                             7
       2:17-cv-02318-CSB-EIL # 68        Page 8 of 45



teachers and staff in a collective effort to improve student learning.

       During the early part of February 2016, Plaintiff expressed concern about the

many complaints that had been leveled against her by the Lafayette faculty members.

She shared with Hybert that she was not happy at the School District. In response,

Hybert asked Plaintiff if she had considered looking for a job at another school district.

In fact, according to Hybert, Plaintiff had told her the previous fall, during the period

when the repurposing of Lafayette Primary School had become a matter of discussion at

public forums, that she had been looking for another job. Pursuant to these discussions,

on February 5, 2016, Hybert provided Plaintiff with a letter of recommendation that she

could use in a job search.

       On February 16, 2016, about two and a half months after a resolution to the

initial grievance had been mediated, another complaint was submitted against Plaintiff,

this time by a pregnant faculty member. The faculty member claimed that on February

11, 2016, she was subjected to embarrassing comments related to her pregnancy in front

of parents and staff.

       Plaintiff was allowed the opportunity to rebut and refute any of the complaints

raised against her. Plaintiff claims she was never interviewed about the allegations.




                                             8
       2:17-cv-02318-CSB-EIL # 68            Page 9 of 45



Further, to the extent Plaintiff believed she was the subject of harassment or

discrimination, she never invoked the protection of Board Policy 5:20, Workplace

Harassment Prohibited, which was available to her.

       Plaintiff’s Performance Evaluations

       Felice Hybert is an Assistant Superintendent with the School District. As an

administrator, Hybert holds a professional educator license with a Type 75

endorsement, which qualifies her to evaluate licensed personnel. During the 2015-2016

school year, Hybert was assigned to evaluate four principals at Kankakee, including

Plaintiff, who at the time was Principal of Lafayette Primary School.

       With regard to Principal evaluations, the Illinois School Code sets forth a specific

timeline that must be followed. At the beginning of the 2015-2016 school year, Assistant

Superintendent Thomas held an evaluation training session at which all Principals and

Assistant Principals received written notice of the evaluation plan. Plaintiff was

included in the training session. It was after that training session that Felice Hybert

contacted Plaintiff to set up an initial collaborative goal-setting meeting.

       On October 1, 2015, Hybert met with Plaintiff for the goal-setting meeting and

together they filled out the Student Growth Goal Planning Sheets. On December 16,

2015, Hybert undertook a formal observation of one of Plaintiff’s staff meetings,

pursuant to the requirements of the evaluation plan. In her observations, Hybert noted

that Plaintiff seemed to be reaching out to ask for staff input and to develop a shared

vision of high expectations.




                                                9
       2:17-cv-02318-CSB-EIL # 68        Page 10 of 45



       On January 12, 2016, Hybert contacted Plaintiff and provided her with a copy of

the Self-Assessment Rubric for evaluation. Pursuant to the evaluation plan, Hybert

notified Plaintiff that she needed to complete the Rubric and return it to Hybert so that

they could discuss it by February 1, 2016. Plaintiff did not submit her Self-Assessment

Rubric to Hybert by February 1, 2016.

       On February 29, 2016, Hybert conducted a formal observation of Plaintiff,

pursuant to the evaluation plan. Plaintiff refused to sign the feedback notes. That same

day, Hybert met with Plaintiff to go over the administrative evaluation instrument

Hybert had prepared. Hybert assessed Plaintiff with a final numeric rating of 2.22,

which falls within the “needs improvement” value. Plaintiff finally submitted the

Rubric to Hybert on March 28, 2016. Plaintiff gave herself a final numeric rating of 2.25,

which falls within the “needs improvement” value.

       On March 29, 2016, the School District received a Vanderbilt Assessment of

Leadership in Education Report for Plaintiff. These reports are received for all

Principals and are designed to provide a summary of the effectiveness of a Principal’s

learning-centered leadership behaviors, based on input from teachers, the principal’s

supervisor, and his or her own self-report. Plaintiff’s report showed that she did not

complete the self-assessment portion and that the teachers’ assessment of Plaintiff

resulted in an overall score of 1.99, which falls within the “below basic” rating.




                                            10
       2:17-cv-02318-CSB-EIL # 68        Page 11 of 45



       Dr. Walters avers that, with regard to Plaintiff’s performance evaluation for the

2015-2016 school year, Plaintiff received a “needs improvement.” In her affidavit,

Plaintiff responds that she did not prepare the performance evaluation, and she does

not remember how she rated herself, but she is certain she gave herself a “positive

numerical rating for ‘student growth,’ because student growth at Lafayette Primary

School was very good.”

       The evaluation in question is attached as Exhibit 6-L to Defendant’s motion. The

evaluator is listed as Felice Hybert, Assistant Superintendent. Plaintiff did receive a

3.00 “Standards Rating Average,” which would place her in the “Proficient” category.

However, she received a 0.00 rating in the “Student Growth Rating,” which gave her a

“Final Numeric Rating” of 2.25, which placed her in the “needs improvement” category.

       Taft Vacancy

       In the fall of 2015, Assistant Superintendent John Thomas gave Dr. Walters notice

that he had been offered a position as Superintendent of Schools at Pembroke

Consolidated School District No. 259 for the 2016-2017 school year. Dr. O’Connor, who

had been at the School District for over 20 years, was one of the candidates to fill

Thomas’ position. In February 2016, Dr. Walters recommended that Dr. O’Connor be

appointed to the Assistant Superintendent position starting on July 1, 2016. As

incoming Assistant Superintendent for Human Resources, Dr. O’Connor was assigned

to work with Thomas to facilitate and support the administration and staff through the

restructuring process. Dr. O’Connor was chosen to fill the Assistant Superintendent

vacancy.

                                            11
       2:17-cv-02318-CSB-EIL # 68        Page 12 of 45



       With Dr. O’Connor’s appointment to the position of Assistant Superintendent, a

vacancy opened up for the position of Principal at Taft Primary School for the 2016-2017

school year. Plaintiff suggested to Dr. Walters that she should automatically be placed

in this vacancy. Dr. Walters notified Plaintiff that she was welcome to put in her

application, but she did not have an automatic right to fill this vacancy.

       In her new role as Assistant Superintendent, Dr. O’Connor, with Thomas’

guidance, put together a hiring committee to screen and interview candidates for the

Taft vacancy. The hiring committee consisted of current Taft Principal Cheryl O’Leary;

outgoing Assistant Superintendent for Curriculum Laura Fisher; Taft teachers Lisa

Brown and Lisa Cullens; Hybert; and Dr. O’Connor. The Human Resources

Department screened all of the candidates’ applications and weeded out any candidates

who did not have the necessary qualifications.

       To qualify for consideration for the vacancy, candidates had to have a

professional educator license, which includes an administrator’s Type 75 endorsement

and a master’s degree. The candidate was also required to have prior experience as a

Principal or Assistant Principal in a public school.

       The Human Resources Department sent the hiring committee eight candidates to

interview. Plaintiff was among the candidates. The committee received the candidates’

applications, which gave details of past experience and educational qualifications. The

committee had a list of questions that were set out on a template, which could be used

by the interviewers to take notes. Every candidate was asked the same questions.

There was a suggested grading scale from 1 to 5 that the interviewers could use to keep

                                            12
       2:17-cv-02318-CSB-EIL # 68        Page 13 of 45



track of their reactions to the candidates, but it was not mandatory that the interviewers

use the scale.

       For the Taft vacancy, the committee interviewed three candidates on February

25, 2016, and five candidates on March 3, 2016. The hiring committee discussed all of

the candidates and came to an agreement on the top two, and forwarded those names to

Dr. Walters for a final interview.

       Plaintiff, in her Complaint, alleged that her interview was a “sham” because

Laura Fisher was present at her interview, but not the other candidates’ interviews.

Fisher was only able to participate in Plaintiff’s and another candidate’s interview on

February 25, 2016, because she had been in a serious car accident and was in a

wheelchair, and she could not be at the other interviews due to her medical condition.

Plaintiff attests that Fisher was inattentive at this interview, seldom looking up from her

phone. Defendant disputes Plaintiff’s assertion, citing to the notes Fisher took during

the interview.

       Dr. O’Connor avers that Plaintiff’s interview was not strong, and that Plaintiff

did not provide specific answers to questions, even though she had been at the School

District for a year and a half at the time of the interview. Dr. O’Connor was surprised

and concerned by Plaintiff’s answer to a question regarding a recent incident that

required quick reaction and judgment on Plaintiff’s part. Plaintiff described an incident

during which she called the police in response to some irate parents. O’Connor avers

that it is highly unusual that a principal would call the police to come to the school to

assume control over a parent, particularly since Plaintiff did not provide any facts that

                                            13
       2:17-cv-02318-CSB-EIL # 68        Page 14 of 45



suggested criminal conduct that would warrant police intervention.

       After all eight candidates were interviewed, the hiring committee selected two

finalists. One of them, Kristen Smith, a white female, made a strong showing. Smith

had a co-teaching background, which serves well in a collaborative environment and

can accelerate and facilitate educational assistance at an early stage. She had special

education experience and had done a lot of work related to intervention with students,

which is invaluable in initiating proactive remediation. She had also worked as a

Principal and Assistant Principal for the past five years.

       A second finalist, Terrence Lee, an African-American male, demonstrated that he

was good at communication. Dr. O’Connor attests that this quality works well with

young children and their parents. He had an undergraduate degree in special

education and a masters in educational leadership. Lee had experience with PBIS, the

“Positive Behavioral Intervention System,” which identifies student needs in a

proactive manner, especially important when a school has 300 five- and six-year olds

that require structure to control. Lee had experience in identifying, observing, and

utilizing positive intervention systems to address student needs. Lee’s background in

data-based decision making and improved instructional practices was applicable. His

experience that demonstrated effective collaboration with diverse families and staff was

something that all members of the hiring committee found to be particularly suitable for

Kankakee. The committee also found Lee to be highly qualified, with over six years of

experience as a Principal and Assistant Principal in another Illinois school district.

       Dr. Walters ultimately recommended that Lee be hired. Dr. O’Connor attests

                                             14
       2:17-cv-02318-CSB-EIL # 68         Page 15 of 45



that the hiring committee did not take race or gender into account in deciding on its

two finalists. Plaintiff was on a one-year contract that expired on June 30, 2016. She

had no tenure rights in her position. Furthermore, she had been the subject of

numerous complaints from the faculty members at Lafayette and had not shown

independent leadership skills that would demonstrate the skills necessary to serve the

kindergarten/first grade center that would be housed at Taft Primary. Dr. Walters

selected Lee, an African-American male, who she assessed as having an excellent

background, an outgoing demeanor, and a strong management style, which seemed

perfectly suited to what Dr. Walters was looking for to lead Taft Primary School. Dr.

Walters determined that Lee was the most qualified person to fill the Taft vacancy.

       Plaintiff and Other Principals

       Dr. O’Connor began at Kankakee in 1993 and taught for two consecutive yearly

terms as a full-time teacher without receiving notice of dismissal. To gain tenure status

at the time she began teaching, the Illinois School Code simply required that a teacher

complete two consecutive full year terms to gain tenure status. Therefore, Dr.

O’Connor gained tenure status in 1995. She was continuously employed by Kankakee

as a licensed educator since that time, in a variety of positions.




                                             15
       2:17-cv-02318-CSB-EIL # 68        Page 16 of 45



       By contrast, Plaintiff was not tenured, and at the time her contract was not

renewed in March 2016, Plaintiff had only worked at the School District for eighteen

months under two separate one-year contracts beginning in August 2014.

       In reviewing personnel records for administrative appointments

recommendations made by Dr. Walters to Defendant on March 23, 2015, for the 2015-

2016 school year, it is a matter of record that, at the time of her honorable dismissal in

March 2016, Plaintiff was employed on a one-year contract that would expire on June

30, 2016. Additionally, while Aroma Park, where Dr. O’Connor served as principal,

was scheduled to close at the end of the 2015-2016 school year, the other school where

Dr. O’Connor served as Principal, Edison Primary, was scheduled to remain open. Dr.

O’Connor’s job as Principal at Edison Primary was not eliminated. Plaintiff was serving

as Principal at Lafayette Primary, which was going to be closed at the end of the 2015-

2016 school year, so her position, along with other positions at that school, were going

to be eliminated.

       Regarding Principal O’Leary at Taft, who was reassigned to be Principal of

Edison for the 2016-2017 school year when Dr. O’Connor was promoted to Assistant

Superintendent, Taft Primary School was selected to remain open for the 2016-2017

school year, so O’Leary’s Principal position was not eliminated.

       Concerning Dr. O’Connor’s promotion to Assistant Superintendent, Dr.

O’Connor applied for the vacancy. She went through the application process and

competed with a number of other candidates. When she received the appointment, that

appointment created a vacancy for the Principal position at Taft. The process to fill the

                                             16
       2:17-cv-02318-CSB-EIL # 68       Page 17 of 45



Taft vacancy was the same as that used to fill the Assistant Superintendent vacancy,

although Plaintiff disputes this.

       Plaintiff’s Discharge

       On March 29, 2016, at the regularly scheduled March School Board meeting, Dr.

Walters presented a recommendation to Defendant that Plaintiff be honorably

discharged from her position as Principal of Lafayette at the end of the school year, in

that Lafayette was being repurporsed and her job was being eliminated. Additionally,

Dr. Walters made a recommendation for a Resolution of Honorable Dismissal of other

SIG employees whose jobs, like Plaintiff’s, were being eliminated due to Lafayette’s

closing.

       Dr. Walters was the School District administrator who had the authority to make

hiring and termination recommendations to Defendant. She was responsible for

making the recommendation both to hire and discharge Plaintiff. Defendant’s hiring

procedures are in accordance with Board Policy 5:10- Equal Employment Opportunity

and Minority Recruitment.

       Plaintiff’s Admissions

       Via her deposition, and because she does not dispute them, Plaintiff concedes the

following facts.

       At the time she was honorably discharged from her position at Lafayette,

Plaintiff did not have tenure. She also had no occasion to observe the white Principals

that she claims are similarly situated to her, and has no personal knowledge of their day

to day management of the schools at which they were assigned. She acknowledges that

                                            17
       2:17-cv-02318-CSB-EIL # 68         Page 18 of 45



there are other African-American Principals at the School District at higher grade levels.

       Plaintiff did not want to be demoted to an Assistant Principal position. She did

not suffer any harm to her employment status after the 2014-2015 school year, even

though her evaluation process was not completed.

       Lafayette Primary was closed at the end of the 2015-2016 school year and

restructured to house the alternative school, which moved from another location. Dr.

Levy, the alternative school Principal, is African-American, and continued as Principal

at the new location.

       The conversation that Plaintiff had with Dr. Walters, wherein Walters stated that

Plaintiff was not handling her responsibilities in the context of the pending grievances

against her, was the only meeting at which Plaintiff felt Walters was harassing Plaintiff.

Dr. Walters never made any comments related to Plaintiff’s race. Dr. Walters never

used a racial epithet or anything of that nature. Plaintiff could not identify any race-

related specifications to support her claim that Dr. Walters, who is African-American

herself, discriminated against Plaintiff on the basis of race.

       Plaintiff was not given a suspension or warning or any type of discipline in

response to the claims made by a pregnant teacher. While she did feel discriminated

against on the basis of race and sex, Plaintiff never filed an internal complaint. Plaintiff

never had any discussions with supervisors during which she made complaints about

other employees being treated more favorably. She is also familiar with Defendant’s

policy prohibiting workplace harassment, but never made any claims under it about her

supervisors or about Felice Hybert or anyone else. The policy was in effect when

                                             18
          2:17-cv-02318-CSB-EIL # 68        Page 19 of 45



Plaintiff worked at the School District and, as Principal, Plaintiff also knew there was an

Equal Employment Opportunity Commission (“EEOC”) policy in effect.

          Although Plaintiff sent out notice to Lafayette families about an open forum on

November 19, 2015, addressing the repurposing of Lafayette, Plaintiff did not attend

and did not ask Dr. Walters about what would be going on at the forum. Although

Plaintiff knew, following Defendant’s November 30, 2015, unanimous vote, that

Lafayette was going to be repurposed, she never registered any opposition to this

action.

          Plaintiff never provided a rebuttal to any of the issues raised in her evaluation

for the 2015-2016 school year. With regard to the faculty grievance claiming a hostile

work environment against Plaintiff, Assistant Superintendent Thomas, who is African-

American, and Felice Hybert, came to Lafayette on November 10, 2015, to conduct an

interview with the faculty. Plaintiff attests that the School District administration never

interviewed her to get her perspective on the facts. However, Thomas and Hybert

talked with Plaintiff after the interviews and shared faculty concerns. Plaintiff was

asked to submit a response to the concerns. Plaintiff submitted a lengthy response.

Plaintiff agrees that the grievance was investigated and resolved.




                                               19
       2:17-cv-02318-CSB-EIL # 68         Page 20 of 45



       Plaintiff’s Affidavit

       Plaintiff attests that, during her time as Principal at Lafayette, “there were no

issues to detract from her performance and the students demonstrated academic

success.” Defendant disputes this, citing documentation from Dr. O’Connor that testing

data indicated that Lafayette student proficiency scores in reading declined 6% points

between the 2013-2014 school year and the 2014-2015 school year, Plaintiff’s first year as

Principal. However, math proficiency did increase 3% points in that time. In Plaintiff’s

second year as Principal, 2015-2016, reading proficiency dropped another 3% points,

while math proficiency declined 2% points from the previous year. A comparison chart

from the 2015-2016 school year indicated that Lafayette had the lowest math proficiency

in the district, and that it had the lowest reading proficiency in the district, except

compared to one other school, Steuben Elementary School.

       Dr. Walters was responsible for completing evaluations of Plaintiff during the

2014-2015 school year, but she failed to do so.

       The SIG from the State of Illinois provided $1 million each year for three years

for the improvement of Lafayette Primary School, until the district refused the money in

the third year, 2016-2017. Defendant notes that, per Dr. Walters’ affidavit, the money

was refused for that year because Defendant had passed a resolution to repurpose

Lafayette.

       Plaintiff states, in her affidavit, that “[t]he teachers at Lafayette Primary School

were motivated to complain about Plaintiff as Principal when their opportunity to earn

extra money from the SIG was terminated by the district because they incorrectly

                                             20
         2:17-cv-02318-CSB-EIL # 68        Page 21 of 45



attributed the decision to Plaintiff.” Defendant argues that this fact should not be

considered, because it is purely speculation on Plaintiff’s part, as Plaintiff cites no

specifics or source material for this fact, beyond her own unsupported assertion in her

affidavit. See Hedburg v. Indiana Bell Telephone Co., Inc., 47 F.3d 928, 931-32 (7th Cir.

1995).

         Plaintiff next attests that “[a] teacher at Lafayette Primary School, Jaimie

Hamilton, was a recognized leader as union representative, who boasted about having

‘gotten rid of’ Plaintiff’s predecessor as Principal of Lafayette Primary School. That

previous Principal was, like Plaintiff, an African-American woman.” Defendant argues

that this statement is hearsay, which is inadmissible as substantive evidence to be used

to oppose a motion for summary judgment. “Evidence offered at summary judgment

must be admissible to the same extent as at trial, at least if the opposing party objects,

except that testimony can be presented in the form of affidavits or transcripts of sworn

testimony rather than in person.” Baines v. Walgreen Co., 863 F.3d 656, 662 (7th Cir.

2017). This includes hearsay statements, which are statements that “‘(1) the declarant

does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.’” Baines, 863 F.3d at

662, quoting Fed.R.Evid. 801(c). Here, Hamilton is not making the statement while

testifying at this trial or hearing, indeed it was not made under oath at all. Thus, to the




                                               21
       2:17-cv-02318-CSB-EIL # 68         Page 22 of 45



extent Plaintiff is offering the statement in evidence to prove the truth of the matter

asserted, namely that Hamilton “got rid of” Plaintiff’s predecessor at Lafayette, it is

barred as hearsay.

       Plaintiff attests that she was treated unequally, and that this treatment

embarrassed her in the Kankakee community.

       The last item in Plaintiff’s affidavit states: “Dr. Walters made a statement to the

local press on or before February 9, 2016, explaining that three white elementary school

principals would keep jobs as principals in the district’s restructuring, but plaintiff, the

district’s only African-American elementary school principal, would need to apply for a

vacant position.” Defendant argues that Dr. Walters’ statement from the article is

hearsay. For the same reasons stated above in regard to Hamilton’s statement, the court

finds Walters’ quote to be hearsay if submitted for the truth of the matter asserted.

Further, having read the article, Plaintiff’s attestation is misleading. Dr. Walters said

nothing about the races of Plaintiff or any of the other administrators or employees.

There is nothing to suggest that Dr. Walters’ statement was a “statement” issued “to the

local media,” but rather was an answer to a question posed.

       Procedural History

       Plaintiff filed her Amended Complaint (#2) in this matter on January 24, 2018.

Count I alleges discrimination based on race in violation of Title VII in that: (1) in

February 2016 Defendant restructured the administration of its public schools, and

similarly situated white school principals were either transferred or promoted to other

positions in the School District, but Plaintiff, the only African-American elementary

                                             22
       2:17-cv-02318-CSB-EIL # 68         Page 23 of 45



school principal, was required to apply and interview for an opening for which she was

ultimately not selected; and (2) Defendant failed to evaluate Plaintiff’s performance by

the applicable rules, policies, and procedures, despite having done so for similarly

situated white school administrators in the School District. Plaintiff realleges the same

claims in Count II, only this time pursuant to the IHRA.

       Count III alleges harassment/hostile work environment on the basis of race, in

violation of Title VII. Plaintiff alleges that, in violation of Title VII, Defendant subjected

Plaintiff to harassment “creating and constituting a hostile work environment because

of Plaintiff’s race to wit:” (1) beginning on February 9, 2016, Felice Hybert, Defendant’s

evaluator, “regularly hectored Plaintiff about whether Plaintiff had found another job

yet,”; (2) on February 11, 2016, Defendant falsely accused Plaintiff of discriminating

against a teacher at Lafayette; (3) Defendant issued a formal “grievance” against

Plaintiff and then failed to investigate and/or handle the grievance in accordance with

applicable rules, policies, and procedures; (4) Dr. Walters falsely stated that Plaintiff

“could not handle” her job responsibilities; (5) Dr. Walters micromanaged Plaintiff’s

handling of grant funds specifically designated for the improvement of Lafayette

school, notwithstanding Plaintiff’s expertise in managing said grant; and (6) Defendant

dismissed Plaintiff as Principal without lawful authority and in a manner which caused

humiliation and embarrassment for Plaintiff within the Kankakee community. Plaintiff

realleges the same claims in Count IV, only this time pursuant to the IHRA.




                                              23
       2:17-cv-02318-CSB-EIL # 68         Page 24 of 45



       In Count V, Plaintiff alleges discrimination on the basis of sex in violation of Title

VII, in that Defendant hired a male candidate for the only school Principal vacancy, and

did not hire Plaintiff. Plaintiff also alleges that her interview was a sham, citing Fisher’s

inattentiveness to Plaintiff’s statements. Plaintiff further alleges, on information and

belief, that her qualifications and experience were “manifestly superior” to those of the

male candidate who was hired, and that this male candidate was not “subjected to the

indignity of participating in a sham interview.”

                                    ANALYSIS

       Defendant has moved for summary judgment, arguing that Plaintiff’s Title VII

racial discrimination and hostile work environment claims, as well as her Title VII

sexual discrimination claims, are without merit.

       Summary Judgment Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In

ruling on a motion for summary judgment, a district court “has one task and one task

only: to decide, based on the evidence of record, whether there is any material dispute

of fact that requires a trial.” Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir.

1994). In making this determination, the court must construe the evidence in the light

most favorable to the nonmoving party and draw all reasonable inferences in favor of

that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Singer v.

Raemisch, 593 F.3d 529, 533 (7th Cir. 2010). However, a court’s favor toward the

                                              24
       2:17-cv-02318-CSB-EIL # 68           Page 25 of 45



nonmoving party does not extend to drawing inferences which are only supported by

speculation or conjecture. See Singer, 593 F.3d at 533. In addition, this court “need not

accept as true a plaintiff’s characterization of the facts or a plaintiff’s legal conclusion.”

Nuzzi v. St. George Cmty. Consol. Sch. Dist. No. 258, 688 F.Supp.2d 815, 835 (C.D. Ill. 2010)

(emphasis in original).

       The party opposing summary judgment may not rely on the allegations

contained in the pleadings. Waldridge, 24 F.3d at 920. “[I]nstead, the nonmovant must

present definite, competent evidence in rebuttal.” Butts v. Aurora Health Care, Inc., 387

F.3d 921, 924 (7th Cir. 2004). Summary judgment “is the ‘put up or shut up’ moment in

a lawsuit, when a party must show what evidence it has that would convince a trier of

fact to accept its version of events.” Koszola v. Bd. of Educ. of City of Chicago, 385 F.3d

1104, 1111 (7th Cir. 2004), quoting Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th

Cir. 2003). Specifically, to survive summary judgment, the nonmoving party “must

make a sufficient showing of evidence for each essential element of its case on which it

bears the burden at trial.” Kampmier v. Emeritus Corp., 472 F.3d 930, 936 (7th Cir. 2007),

citing Celotex Corp., 477 U.S. at 322-23.

       Plaintiff’s State Claims Under the IHRA

       As a preliminary matter, the court must address the fact that Plaintiff’s claims

have been brought pursuant to both the IHRA and Title VII, the IHRA’s federal

counterpart. The basis for the IHRA racial discrimination claim in Count II is the same

as the Title VII racial discrimination claim in Count I, and the basis for the IHRA racial

harassment/hostile work environment claim in Count IV is the same as the Title VII

                                               25
       2:17-cv-02318-CSB-EIL # 68        Page 26 of 45



racial harassment/hostile work environment claim in Count III. See Plaintiff’s

Amended Complaint, Docket Entry #2, pp. 2-6. Illinois courts apply the federal Title

VII framework to IHRA cases, and thus a claim brought under the IHRA can be

evaluated in the exact same manner as if it were brought under Title VII. See Volling v.

Kurtz Paramedic Services, Inc., 840 F.3d 378, 383-84 (7th Cir. 2016). Therefore the court

will consider Counts I and II together, and Counts III and IV together, under the

Seventh Circuit’s and U.S. Supreme Court’s Title VII analyses.

       Counts I and II: Racial Discrimination Under Title VII and the IHRA

       Defendant argues that there is no evidence of racial discrimination, as: (1) there is

no evidence that Dr. Walters, who was the decisionmaker in this case, nor any other

School District officer or employee, ever made any racially offensive comments or any

reference to race whatsoever, or engaged in any conduct that would serve as a direct

admission of racial animus; and (2) Plaintiff can make no viable claim under the

burden-shifting approach that Defendant racially discriminated against her. Plaintiff

responds that a jury could find that Defendant’s reassignment of its three white

elementary school Principals without new applications and interviews, while its only

African-American elementary school Principal was left without a job despite a new

Principal position opening up, was discriminatory.




                                             26
       2:17-cv-02318-CSB-EIL # 68         Page 27 of 45



       The Seventh Circuit recently stated, in regard to evaluating discrimination claims

under Title VII:

               Title VII prohibits an employer from discharging an employee
       because of that person’s race. See 42 U.S.C. § 2000e–2(a)(1). A plaintiff
       may prove race discrimination either directly or indirectly, and with a
       combination of direct and circumstantial evidence. The direct method
       requires the plaintiff to set forth “sufficient evidence, either direct or
       circumstantial, that the employer’s discriminatory animus motivated an
       adverse employment action.” Coleman v. Donahoe, 667 F.3d 835, 845 (7th
       Cir. 2012). The indirect method allows a plaintiff to prove discrimination
       by using the burden-shifting approach articulated in McDonnell Douglas
       Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). See
       Coleman, 667 F.3d at 845.
               In Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016),
       we clarified that the “direct” and “indirect” methods are not subject to
       different legal standards. Courts should not sort evidence of
       discrimination “into different piles, labeled ‘direct’ and ‘indirect,’ that are
       evaluated differently.” Id. at 766. Instead, there is a single inquiry: it is
       “simply whether the evidence would permit a reasonable factfinder to
       conclude that the plaintiff’s race ... caused the discharge.” Id. at 765. Our
       decision in Ortiz did not alter “McDonnell Douglas or any other
       burden-shifting framework, no matter what it is called as a shorthand.”
       Id. at 766.
               The McDonnell Douglas burden-shifting framework is designed to
       “sharpen the inquiry into the elusive factual question of intentional
       discrimination.” Texas Department of Community Affairs v. Burdine, 450 U.S.
       248, 255 n.8, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). The plaintiff carries the
       initial burden of establishing a prima facie case of discrimination, which
       can be accomplished by setting forth evidence that: “(1) she is a member of
       a protected class, (2) her job performance met [the employer’s] legitimate
       expectations, (3) she suffered an adverse employment action, and (4)
       another similarly situated individual who was not in the protected class
       was treated more favorably than the plaintiff.” Burks v. Wisconsin Dep’t of
       Transportation, 464 F.3d 744, 750–51 (7th Cir. 2006) (citation omitted). Once
       established, this prima facie case creates a presumption of discrimination,
       and the “burden then must shift to the employer to articulate some
       legitimate, nondiscriminatory reason” for its employment decision.
       McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. 1817. “When the employer
       does so, the burden shifts back to the plaintiff, who must present evidence
       that the stated reason is a ‘pretext,’ which in turn permits an inference of

                                             27
       2:17-cv-02318-CSB-EIL # 68         Page 28 of 45



       unlawful discrimination.” Coleman, 667 F.3d at 845, quoting McDonnell
       Douglas, 411 U.S. at 804, 93 S.Ct. 1817.

McKinney v. Office of Sheriff of Whitely County, 866 F.3d 803, 807 (7th Cir. 2017).

       As noted above, although the Seventh Circuit, in Ortiz “exterminated ‘the rat’s

nest of surplus ‘tests’‘ in [discrimination] cases, rejected unhelpful distinctions between

evidence, and emphasized that ‘all evidence belongs in a single pile and must be

evaluated as a whole[,]’” the court did leave the McDonnell-Douglas Corp. v. Green, 411

U.S. 792 (1973), burden-shifting test “as a viable option for pursuing employment

discrimination claims.” Barbera v. Pearson Education, Inc., 906 F.3d 621, 628-29 (7th Cir.

2018), quoting Ortiz, 834 F.3d at 766. Indeed, where the parties organize their

arguments in terms of the burden-shifting test, a district court may follow that

framework in its analysis, keeping in mind Ortiz’s admonition to consider all the

evidence as a whole. Barbera, 906 F.3d at 629-31; de Lima Silva v. Department of

Corrections, 917 F.3d 546, 559-61 (7th Cir. 2019).

       In the instant case, the parties use the McDonnell-Douglas burden-shifting test to

organize their arguments, and the court agrees that the burden-shifting framework is

useful in this case in analyzing Plaintiff’s racial discrimination claim based on the

arguments and evidence presented. Indeed, the entirety of Plaintiff’s Response to

Defendant’s arguments on Counts I and II, at pages 5-7, concerns legitimate

employment expectations, similarly situated comparators, and pretext, all aspects of the

burden-shifting approach. The court would further note that Plaintiff cites no evidence

of any racial discrimination outside of the burden-shifting approach context, such as

                                              28
       2:17-cv-02318-CSB-EIL # 68        Page 29 of 45



any comments or actions explicitly referencing race. Therefore, the court will proceed

under the burden-shifting analysis.

       Before analyzing Plaintiff’s claim under the burden-shifting approach, it is

important to identify just what, exactly, Plaintiff is claiming as discrimination.

Defendant argues, in its Reply brief, that Plaintiff’s argument in her Response as to

what “decision” of Defendant’s she is referring to as discriminatory is “somewhat

muddled.” The court, to a point, agrees with Defendant’s statement. Plaintiff, in her

Amended Complaint, identifies racial discrimination based on: (1) being the only

elementary school Principal, after the restructuring, who was required to apply and

interview for an opening for which she was ultimately not selected; and (2) that

Defendant failed to evaluate her performance by the applicable rules, policies, and

procedures despite having done so for similarly situated white school administrators in

the School District. Plaintiff makes no argument in her Response, and has provided no

competent evidence, concerning how the evaluation procedures were improperly

applied to her versus white administrators in the School District. Therefore, the court

must consider this point abandoned or conceded. Thus, the court will proceed under

Plaintiff’s theory of racial discrimination being that she was the only elementary school

Principal after the restructuring made to apply for a Principal’s job, a job for which she

was not hired, when other similarly situated white Principals were not made to apply.




                                             29
       2:17-cv-02318-CSB-EIL # 68         Page 30 of 45



       The court must first determine if Plaintiff can make a prima facie showing that

she was discriminated against based on her race. This initial burden is on Plaintiff, and

she must establish all four elements before the burden shifts to Defendant to offer a

nondiscriminatory reason for the adverse action. Vaughn v. Vilsack, 715 F.3d 1001, 1006

(7th Cir. 2013). Plaintiff is African-American, and thus a member of a protected class,

which meets the first requirement of the burden-shifting approach. See Burnell v. Gates

Rubber Co., 647 F.3d 704, 709 (7th Cir. 2011). Defendant further concedes, arguendo, that

“Plaintiff’s honorable termination suffices to satisfy” the adverse employment action

(third) element. Plaintiff must still satisfy the second and fourth elements of the

burden-shifting approach.

       The fourth element of the burden-shifting approach requires Plaintiff to identify

another similarly situated individual who was not in the protected class who was

treated more favorably than her. See McKinney, 866 F.3d at 807. To determine whether

employees are similarly situated, courts ask “whether the other employees’ situations

were similar enough to the plaintiff’s that it is reasonable to infer, in the absence of

some other explanation, that the different treatment was a result of race or some other

unlawful basis.” de Lima Silva, 917 F.3d at 559, quoting Luster v. Illinois Department of

Corrections, 652 F.3d 726, 730 (7th Cir. 2011). To be “similarly situated,” co-workers

must be directly comparable to the plaintiff in all material aspects, but they need not be

identical in every conceivable way. Langenbach v. Wal-Mart Stores, Inc., 761 F.3d 792, 802

(7th Cir. 2014).


                                             30
       2:17-cv-02318-CSB-EIL # 68         Page 31 of 45



       Plaintiff argues that “[t]he white elementary school Principals who were

reassigned to different schools without applying are sufficiently similar to plaintiff, who

was also an elementary school principal in the same District, to be considered as

comparators.” First, it should be noted that Plaintiff provides no details about the

proposed comparators and makes no specific argument as to why they are similarly

situated to her. On summary judgment, Plaintiff cannot rely on mere legal conclusions

unsupported by citation to the record, see Nuzzi, 688 F.Supp.2d at 835, but rather must

present definite, competent evidence in rebuttal to Defendant’s arguments. See Butts,

387 F.3d at 924. Blanket arguments that Plaintiff is similarly situated to every other

elementary school Principal in the School District affected by the restructuring will not

suffice. See Jones v. National Council of Young Men’s Christian Assoc. of the United States of

America, 48 F.Supp.3d 1054, 1104-05 (N.D. Ill. 2014). Rather, “[i]t is well established that

a plaintiff must provide specific evidence and specific examples of employees who have

been treated more favorably in order to establish this element.” Dority v. City of Chicago,

2001 WL 1155286, at *14 (N.D. Ill. Sept. 28, 2001). Plaintiff has not done that here.

Plaintiff has provided no evidence of the educational or professional background of the

supposed comparators, or any evidence on their job performance or

disciplinary/grievance record in the School District, to make a prima facie case as to

why they are directly comparable to her in all material aspects. See Langenbach, 761

F.3d at 802.




                                              31
       2:17-cv-02318-CSB-EIL # 68       Page 32 of 45



      Defendant notes that the only possible comparator could be Dr. O’Connor, as she

was the only other elementary school Principal whose school, Aroma Park, was being

closed. Unlike Plaintiff, Dr. O’Connor did not lose her job with the School District, but

was instead promoted to Assistant Superintendent. The court agrees with Defendant,

however, that O’Connor and Plaintiff are not comparable. Plaintiff was on a one-year

contract that had expired on June 30, 2016, and was not tenured at the time of her

discharge from the School District. Dr. O’Connor, by comparison, had been an

employee of the School District for 26 years, “had tenure rights and had achieved a

legal property interest in her job at the School District.” The two are simply not

comparable. In any event, Plaintiff makes no effort, beyond a bare legal conclusion, to

make an argument that any of the other elementary school Principals in the School

District were similarly situated to her, which simply does not suffice at summary

judgment. See Butts, 387 F.3d at 924.

      Even if Plaintiff could point to similarly situated comparators who did not suffer

an adverse employment action, under the second element of burden-shifting, Plaintiff

must still demonstrate that her job performance met Defendant’s reasonable

expectations. See McKinney, 866 F.3d at 807. Defendant argues that Plaintiff cannot

meet her burden on this element because: she was the subject of multiple complaints

from colleagues, including a formal Faculty Grievance submitted pursuant to the KFT

collective bargaining agreement; she received a “needs improvement” on her 2015-2016

evaluation, and even rated herself as needing improvement; and the Vanderbilt


                                            32
       2:17-cv-02318-CSB-EIL # 68        Page 33 of 45



Assessment of Leadership in Education Reports showed that the teachers over whom

she had supervision gave her a below basic rating. Plaintiff responds that Dr. Walters

did not announce the “musical chairs” practice of school closings and Principal

reassignments to the media until February 9, 2016, and the negative evaluations of

Plaintiff did not happen until after that date. Plaintiff further argues that the

evaluations were “rushed,” and only completed on the same day Defendant met to

dismiss Plaintiff from her position. Plaintiff also notes that Dr. Walters failed to

evaluate Plaintiff’s performance during the 2014-2015 school year, when the evaluation

would have been positive.

       Plaintiff must show that she was meeting her employer’s legitimate expectations

at the time of her termination. Naik v. Boehringer Ingelheim Pharmaceuticals, Inc., 627 F.3d

596, 600 (7th Cir. 2010). The adverse employment action at issue here occurred

sometime around or after February 2016, when Plaintiff was informed by Dr. Walters

that she would not automatically be hired on as Principal at Taft Elementary, but rather

would have to apply for the position. The formal grievance procedure had already

been initiated by faculty members at Lafayette alleging Plaintiff bullied and threatened

staff, creating an unsafe working environment, leading to an investigation. Further,

while math proficiency at Lafayette had increased 3% points from 2013-2014 to 2014-

2015, reading proficiency declined 6% over that same time period. Plaintiff offers no

argument or evidence in rebuttal to the above facts. The resolutions of the grievances

filed against Plaintiff indicate that she had a poor managerial style as Principal, and did


                                             33
       2:17-cv-02318-CSB-EIL # 68        Page 34 of 45



not have a good relationship with her faculty. See Mateu-Anderegg v. School Dist. of

Whitefish Bay, 304 F.3d 618, 626 (7th Cir. 2002) (plaintiff teacher was not meeting her

employer’s legitimate expectations based on ineffective teaching style, poor relationship

with other staff members, failure to comply with expectations and responsibilities of

being a teacher, and evaluations demonstrated concerns about her teaching style).

       The court finds that Plaintiff cannot demonstrate that she was meeting her

employer’s legitimate expectations at the time of the adverse employment action.

       Plaintiff argues that she was meeting the School District’s legitimate

expectations, and that the entire reason for closing Lafayette, which led to the loss of her

Principal position in the School District, was a pretext for racial discrimination. Pretext

involves more than just faulty reasoning or mistaken judgment on the part of the

employer; it is a lie, specifically a phony reason for some action. Lord v. High Voltage

Software, Inc., 839 F.3d 556, 564 (7th Cir. 2016). When assessing a plaintiff’s claim that an

employer’s explanation is pretextual, the court cannot second-guess the employer’s

facially legitimate business decisions. Lord, 839 F.3d at 564. An employer’s reasons for

firing an employee can be foolish or trivial or even baseless, but as long as they are

honestly believed, they are not pretextual. Lord, 839 F.3d at 564.

       The court must note that Plaintiff’s pretext argument does not appear to track

with what she alleges to be the discriminatory act. Defendant, in its summary judgment

motion, did not argue a legitimate non-discriminatory basis for its decision or pretext,

but rather only that Plaintiff could not meet all the elements for a prima facie


                                             34
       2:17-cv-02318-CSB-EIL # 68         Page 35 of 45



discrimination claim. Plaintiff, in her Response, claims that Defendant’s reasoning for

closing Lafayette and not Edison, Taft, and Mark Twain, was pretext. However,

Plaintiff, in her Amended Complaint and in her Response on the prima facie elements,

claims that the discriminatory act was her having to interview for a position for which she

was ultimately not chosen, instead of being automatically reassigned to a new Principal

position. Closing Lafayette during the restructuring, and not automatically reassigning

Plaintiff to another Principal position, are two separate decisions. Defendant’s response

to Plaintiff’s pretext argument addresses an argument raised by Plaintiff, i.e. that the

decision to restructure and close Lafayette was not a pretext to disguise racial

discrimination. Plaintiff’s pretext argument should have concerned whether Defendant

had a legitimate, non-discriminatory basis for reassigning the three white elementary

school Principals, and whether such a given reason was pretext.

        From the undisputed material facts, the court finds that such a legitimate basis

existed. With the reorganization of the schools, the School District explored who would

best serve the leadership needs of each grade center. Jenny Way would remain in place

at Mark Twain, as she had served as Mark Twain Principal for a number of years

already and had worked to develop it into a dual-language magnet school. Dr. Walters

avers that she reassigned Dr. O’Connor to Taft and O’Leary to Edison based on the

needs of the students and the particularized skills and experience of the Principals.

Because Dr. O’Connor had served the School District for over 20 years, longer than any

other Principal in Kankakee, it was determined that it would be best for her to head up


                                             35
       2:17-cv-02318-CSB-EIL # 68         Page 36 of 45



Taft Primary School, which would have the largest enrollment and the youngest

children. The current Taft Principal, Cheryl O’Leary, had recognized strengths

applicable to the older primary students, including significant experience with

standardized testing, which is first administered in the third grade. The administration

of standardized testing requires training, knowledge of required protocols, experience,

and the ability to compile and analyze data, all skills with which O’Leary was

equipped. Dr. Walters did offer Plaintiff an Assistant Principal position at the High

School, as she felt it would benefit Plaintiff in the areas in which she had deficiencies.

Upon Dr. O’Connor’s promotion to Assistant Superintendent, Plaintiff was not

automatically given the Taft position, and ultimately not hired for that position, due to

Dr. Walters’ concerns over the faculty issues and Plaintiff’s leadership while at

Lafayette. Plaintiff has made no argument, and provided no evidence, to demonstrate

that Dr. Walters’ reasoning for reassigning those Principals was a lie.

       However, as it is the pretext raised by Plaintiff, the court will also address the

decision to restructure the elementary schools and close Lafayette school. Assuming

arguendo, that Plaintiff could show she was meeting her employer’s legitimate

expectations, Defendant responds to Plaintiff’s pretext contention by claiming that the

reason Plaintiff lost her job at Lafayette was because the restructuring plan eliminated

Plaintiff’s position, and there was no racial animus towards Plaintiff behind




                                             36
       2:17-cv-02318-CSB-EIL # 68          Page 37 of 45



Defendant’s decision. Plaintiff responds that this reason is pretext, because a jury could

conclude that the “cost-savings” explanation for the restructuring was inconsistent with

turning down the $1 million in state funding for which Lafayette had already qualified.

       With regard to the Defendant’s reasoning for repurposing Lafayette as a cost-

saving measure being pretextual, Defendant notes Dr. Walters’ affidavit wherein she

avers that “there were problems fostered by the administration of a grant that isolated

one school and selected it for different treatment than other schools in the K-12 District.

Carving out special management, administrative, and budgetary schemes for one

school was unwieldy and did not prove to be in the best interests of the overarching

goals and objectives at the School District.” Thus, while cost-savings motivated part of

the repurposing plan, clearly other factors included the problems caused by isolating

Lafayette through the SIG, and that Dr. Walters and Defendant ultimately believed that

it was not in the best interests of the overarching goals and objectives of the School

District.

        Further weighing against Defendant’s reasons being a pretext to obscure racial

discrimination is the fact that Dr. Walters offered Plaintiff the position of Assistant Principal

at the high school after informing her of Lafayette’s impending closure. Plaintiff viewed

this offer as a demotion, and refused it. Dr. Walters averred that there was no racial

animus on her part, and that she offered Plaintiff the Assistant Principal’s position

because she believed that, because of the employee grievances against her, it would

benefit Plaintiff to work under the mentorship of another building administrator.


                                               37
       2:17-cv-02318-CSB-EIL # 68         Page 38 of 45



       Plaintiff has not demonstrated a genuine issue of material fact that Defendant’s

stated reasoning for the decision to close Lafayette and eliminate Plaintiff’s position is a

“lie.” See Lord, 839 F.3d at 564.

       Finally, the court takes notice of the “same-actor theory,” put forth by Defendant.

Dr. Walters was the School District official who both hired Plaintiff and was responsible

for elimination of Lafayette School, for Plaintiff’s not being hired as a Principal at

another elementary school in the School District, and for Plaintiff’s eventual honorable

dismissal. While it is not dispositive, the court may draw an inference in favor of

Defendant based on the “same-actor” theory—that is, the theory that because the same

person (here, Dr. Walters) both hired and fired Plaintiff, it is unlikely that she had a

discriminatory motive. See Blasdel v. Northwestern University, 687 F.3d 813, 820 (7th Cir.

2012); Harris v. Warrick County Sheriff’s Dept., 666 F.3d 444, 449 (7th Cir. 2012).

       Taking all of the evidence presented into account, the court cannot say that the

evidence would permit a reasonable factfinder to conclude that the plaintiff’s race

caused her discharge. See Ortiz, 834 F.3d at 765. Thus, for the reasons stated above,

summary judgment is granted in Defendant’s favor on Counts I and II.

       Counts III and IV: Hostile Work Environment Based on Racial Harassment

       Plaintiff, in her Amended Complaint at Counts III and IV, alleges a hostile work

environment based on racial harassment. Defendant’s summary judgment motion

argues that judgment should be entered in its favor on these counts because: (1) what

Plaintiff described as harassment was the School District conducting investigations in


                                              38
       2:17-cv-02318-CSB-EIL # 68          Page 39 of 45



response to grievances, per policy; (2) Plaintiff admittedly never availed herself of

School District policies prohibiting workplace harassment; and (3) the allegedly

harassing conduct described by Plaintiff was not severe or pervasive enough to rise to

the level of a hostile work environment.

       Plaintiff, in her Response, did not address Defendant’s arguments on Counts III

and IV, and her failure to respond concedes the argument to Defendant. See Lacy v.

Progressive Insurance Co., 2016 WL 25717, at *2 (N.D. Ill. Jan. 4, 2016), citing Alioto v.

Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (“Longstanding under our case law is

the rule that a person waives an argument by failing to make it before the district court.

We apply that rule where a party fails to develop arguments related to a discrete issue,

and we also apply that rule where a litigant effectively abandons the litigation by not

responding to alleged deficiencies in a motion to dismiss.” (citations omitted)); Bonte v.

U.S. Bank, N.A., 624 F.3d 461, 466-67 (7th Cir. 2010) (“Failure to respond to an

argument—as the Bontes have done here—results in waiver....This leaves us no choice

but to accept U.S. Bank’s assertions—supported as they are by pertinent legal

authority—that the allegations in the Bontes’ complaint do not entitle them to relief.”).

       Even were the court to consider the claim, none of the evidence adduced

demonstrates that a reasonable factfinder could determine that Plaintiff was the victim

of a hostile work environment. Harassment sufficiently severe or pervasive to alter the

terms and conditions of employment is actionable under Title VII as a claim of hostile

work environment. Cole v. Board of Trustees of Northwestern University, 838 F.3d 888, 895


                                              39
       2:17-cv-02318-CSB-EIL # 68         Page 40 of 45



(7th Cir. 2016). To prove a claim for hostile work environment based on race, an

employee must show that: (1) she was subject to unwelcome harassment; (2) the

harassment was based on her race; (3) the harassment was severe or pervasive so as to

alter the conditions of the employee’s work environment by creating a hostile or

abusive situation; and (4) there is a basis for employer liability.” Cole, 838 F.3d at 895-

96. Hostile work environment claims are considered under the “totality of the

circumstances approach.” Boss v. Castro, 816 F.3d 910, 920 (7th Cir. 2016). “Deciding

whether a work environment is hostile requires consideration of factors like the

frequency of improper conduct, its severity, whether it is physically threatening or

humiliating (as opposed to a mere offensive utterance), and whether it unreasonably

interferes with the employee’s work performance.” Boss, 816 F.3d at 920. The court also

looks to whether the conduct was directed at the victim. Lambert v. Peri Formworks

Systems, Inc., 723 F.3d 863, 868 (7th Cir. 2013).

       Simply put, there is nothing in the evidence that shows any sort of harassment

was “severe or pervasive” enough to rise to the level of a hostile work environment.

There is zero evidence of any race-based threats or intimidation or actions of any kind

directed Plaintiff’s way by Defendant or School District administrators. Nothing in the

record evinces any kind of frequent improper conduct directed Plaintiff’s way, or

“severe” conduct that was physically threatening, humiliating, or in any way interfered

with Plaintiff’s work performance. See Boss, 816 F.3d at 920. As stated above, the

grievance was not “filed” by Defendant, it was part of a formal process and


                                              40
       2:17-cv-02318-CSB-EIL # 68         Page 41 of 45



investigation started following the filing of a faculty grievance pursuant to School

District policy. Suffice to say, Plaintiff puts forth no argument in her Response to

identify what racial harassment (or any racial harassment, really) was so severe or

pervasive to constitute a hostile work environment, so the court sees no need for further

analysis on this issue. Summary judgment is granted in Defendant’s favor on Counts III

and IV.

       Count V - Gender Discrimination Under Title VII

       In Count V, Plaintiff alleges that Defendant discriminated against her on the

basis of sex when it hired Terrence Lee, a male candidate, for the Taft Principal vacancy,

and did not hire her. Plaintiff alleges that her interview was a sham and that her

qualifications and experience were “manifestly superior” to Lee’s, and that Lee was not

subject to a “sham” interview like she was.

       Defendant argues summary judgment should be granted in its favor on this

count because there is not sufficient evidence that Plaintiff was better qualified than

Lee. Plaintiff responds that her interview was not conducted fairly, and that Laura

Fisher, one of the interviewers, was present for Plaintiff’s interview but not the others,

and that Fisher was inattentive, “barely looking up from her phone.”

       The applicable standard at summary judgment is whether the evidence would

permit a reasonable factfinder to conclude that gender discrimination caused the

adverse employment action—here, the failure to hire for the Principal position at Taft.

See Barnes v. Board of Trustees of University of Illinois, — F.3d —, 2020 WL 37682, at *3 (7th


                                              41
       2:17-cv-02318-CSB-EIL # 68          Page 42 of 45



Cir. Jan. 3, 2020). Because the burden-shifting framework remains useful for focusing

the evidence, and Defendant uses it and Plaintiff, in a manner, responds to it, the court

will also apply that framework. See Barnes, — F.3d —, 2020 WL 37682, at *3.

       An employer’s decision not to hire/promote an employee is discriminatory

when the employee establishes: (1) she was a member of a protected class; (2) she was

qualified for the position; (3) the employer rejected her application; and (4) the

employer hired/promoted someone outside the protected class who was not more

qualified for the position. Terry v. Gary Community School Corp., 910 F.3d 1000, 1006 (7th

Cir. 2018).

       Jumping straight to the last element, it is clear from the record that Lee was just

as, if not more, qualified for the position of Principal at Taft as Plaintiff. First, in terms

of Lee’s qualifications, Dr. O’Connor avers that Lee was a good communicator, which

works well with young children, important for Taft, which would house kindergarten

and first grade. Lee had an undergraduate degree in special education and a masters in

educational leadership. Lee had experience with PBIS, the “Positive Behavioral

Intervention System,” which identifies student needs in a proactive manner, especially

important when a school has 300 five and six-year olds that need structure. Lee had

experience in identifying, observing, and utilizing positive intervention systems to

address student needs. Lee’s background in data-based decision making and improved

instructional practices was applicable. His experience that demonstrated effective

collaboration with diverse families and staff was something that all members of the


                                              42
       2:17-cv-02318-CSB-EIL # 68         Page 43 of 45



hiring committee found to be particularly suitable for Kankakee. The committee also

found Lee to be highly qualified, with over six years of experience as a Principal and

Assistant Principal in another Illinois school district.

       By contrast, while Plaintiff was highly educated and had been a Principal for a

year and a half at Lafayette, Plaintiff did not have a strong interview. Furthermore, Dr.

Walters noted that Plaintiff had been the subject of numerous complaints from the

faculty members at Lafayette and had not shown independent leadership skills that

would demonstrate the skills necessary to serve the kindergarten/first grade center that

would be housed at Taft Primary.

       Dr. Walters selected Lee, an African-American male, who she assessed as having

an excellent background, an outgoing demeanor, and a strong management style, which

seemed perfectly suited to what Dr. Walters was looking for to lead Taft. Dr. Walters

determined that Lee was the most qualified person to fill the Taft vacancy.

       Plaintiff argues about one of the questions that Dr. O’Connor asked her during

her interview regarding an incident at Lafayette where Plaintiff called the police to deal

with some irate parents. Plaintiff denies calling the police, and points to Dr. O’Connor’s

deposition where O’Connor did ultimately rate Plaintiff’s answer on the question to be

a “four” out of five, because O’Connor was happy with how Plaintiff won the parent

over to her side. Still, O’Connor testified that she disapproved of Plaintiff’s actions in

calling the police. Plaintiff also argues that Lori Fisher, who attended her interview,

was inattentive, looking at her phone.


                                              43
       2:17-cv-02318-CSB-EIL # 68         Page 44 of 45



       The court finds Plaintiff’s above arguments to be unavailing. They are minor

points, and do not address the key question of whether Plaintiff was better qualified

than Lee for the Taft vacancy. Further, the point about O’Connor loses its weight, as

O’Connor testified she still found Plaintiff’s answer to be a “four” out of five.

       Based on the evidence, Lee was certainly qualified for the Taft vacancy. Plaintiff

may have been qualified as well, but she makes no arguments based on competent

evidence as to her qualifications and how she was more qualified than Lee. Rather,

Plaintiff has made arguments about the “sham” interview process. But, even taking

Plaintiff’s factual underpinnings of those arguments as true, they do not demonstrate

that the interview and hiring process was a “sham” and that she was more qualified

than Lee for the position. A court is not a “super personnel department” that

second-guesses employers’ business judgments, and judicial intervention is permissible

only if there is sufficient evidence of “unlawful hiring practices,” particularly where an

employer fails to hire or promote someone clearly better qualified than the person

chosen. Riley v. Elkhart Community Schools, 829 F.3d 886, 895 (7th Cir. 2016). But that is

not the case here, because there is not sufficient evidence that Plaintiff was clearly better

qualified than the chosen candidate, Terrence Lee. See Riley, 829 F.3d at 895. Further,

taking all of the evidence presented into account, the court cannot say that the evidence

would permit a reasonable factfinder to conclude that the plaintiff’s gender caused her

to lose out on the Taft vacancy to Lee. See Ortiz, 834 F.3d at 765. Therefore, summary

judgment is granted in Defendant’s favor on Count V.


                                             44
2:17-cv-02318-CSB-EIL # 68      Page 45 of 45



IT IS THEREFORE ORDERED:

(1)   Defendant’s Motion for Summary Judgment (#36) is GRANTED.

      Judgment is entered in favor of Defendant and against Plaintiff.

(2)   The clerk is directed to MOOT all other pending motions.

(3)   The final pretrial conference scheduled for Friday, January 17, 2020, and

      the jury trial scheduled for Tuesday, February 11, 2020, are hereby

      VACATED.

                       15th day of      January
      ENTERED this                                               , 2020.

                          S/ COLIN S. BRUCE
                         U.S. DISTRICT JUDGE




                                   45
